
	
		II
		110th CONGRESS
		2d Session
		S. 3138
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2008
			Mr. Smith (for himself,
			 Mr. Nelson of Florida,
			 Mr. Pryor, and Ms. Snowe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To prohibit text message spam.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Do-Not-Text Act of
			 2008.
		2.Exemption of
			 certain qualifying messages from the definition of mobile service commercial
			 message
			(a)In
			 generalSection 14(d) of the
			 CAN–SPAM Act of 2003 (15 U.S.C. 7712(d)) is amended to read as follows:
				
					(d)Mobile service
				commercial message definedIn this section, the term
				mobile service commercial message—
						(1)means a
				commercial electronic mail message that is transmitted directly to a wireless
				device that is utilized by a subscriber of commercial mobile service (as such
				term is defined in section 332(d) of the Communications Act of 1934 (47 U.S.C.
				332(d))) in connection with such service; and
						(2)does not include
				any such commercial electronic mail message, if the primary purpose of such
				message is to—
							(A)facilitate,
				complete, or confirm a commercial transaction that the recipient of such
				message has previously agreed to enter into with the sender of such
				message;
							(B)provide warranty
				information, product recall information, or safety or security information with
				respect to a commercial product or service used or purchased by the recipient
				of such message;
							(C)provide, with
				respect to a subscription, membership, account, loan, or comparable ongoing
				commercial relationship involving the ongoing purchase or use by the recipient
				of such message of products or services offered by the sender of such
				message—
								(i)notice concerning
				a change in the terms or features of such subscription, membership, account,
				loan, or comparable ongoing commercial relationship;
								(ii)notice of a
				change in the standing or status of the recipient with respect to such
				subscription, membership, account, loan, or comparable ongoing commercial
				relationship; or
								(iii)at regular
				periodic intervals, account balance information or other types of account
				statements with respect to such subscription, membership, account, loan, or
				comparable ongoing commercial relationship;
								(D)provide
				information directly related to an employment relationship or related benefit
				plan in which the recipient of such message is currently involved,
				participating, or enrolled; or
							(E)deliver goods or
				services, including product updates or upgrades, that the recipient of such
				message is entitled to receive under the terms of a transaction that the
				recipient has previously agreed to enter into with the sender of such
				message.
							.
			(b)Rule of
			 constructionSection 14 of the CAN–SPAM Act of 2003 (15 U.S.C.
			 7712) is amended by adding at the end the following:
				
					(e)Rule of
				construction regarding short messaging services and mobile service commercial
				messagesThis provisions of this section shall not
				prohibit—
						(1)the sending of
				phone-to-phone short messages; and
						(2)the sending of
				mobile service commercial messages by a provider of commercial mobile service
				(as such term is defined in section 332(d) of the Communications Act of 1934)
				to its subscribers at no cost to its subscribers unless a subscriber has
				expressed his or her desire not to receive such messages from the
				provider.
						.
			3.Prohibition on
			 unauthorized mobile service commercial messages containing unsolicited
			 advertisements
			(a)ProhibitionSection 227(b)(1) of the Communications Act
			 of 1934 (47 U.S.C. 227(b)(1)) is amended—
				(1)in subparagraph (C)(iii), by striking
			 ; or and inserting a semicolon;
				(2)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(E)to send a mobile
				service commercial message to any person who has not provided express prior
				authorization for the receipt of such message to the sender of such
				message.
						.
				(b)DefinitionsSection
			 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a)) is amended—
				(1)by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
			 and
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)The term
				mobile service commercial message has the same meaning given
				such term in section 14(d) of the CAN–SPAM Act of 2003 (15 U.S.C.
				7712(d)).
						.
				(c)Rule of
			 constructionSection 227(d) of the Communications Act of 1934 (47
			 U.S.C. 227(d)) is amended by adding at the end the following:
				
					(4)Rule of
				construction regarding short messaging services and mobile service commercial
				messagesThe prohibition prescribed under subsection (b)(1)(E)
				shall not prohibit—
						(A)the sending of
				phone-to-phone short messages; and
						(B)the sending of
				mobile service commercial messages by a provider of commercial mobile service
				(as such term is defined in section 332(d)) to its subscribers at no cost to
				its subscribers unless a subscriber has expressed his or her desire not to
				receive such messages from the
				provider.
						.
			4.Mobile service
			 commercial messages containing unsolicited advertisements sent to cellular
			 telephones explicitly prohibited
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall revise the do-not-call registry provisions of the Telemarketing Sales
			 Rule (16 C.F.R. 310.4(b)(1)(iii))—
				(1)to consider
			 commercial mobile service messaging practices that are costly or a nuisance to
			 consumers; and
				(2)to explicitly prohibit, as an abusive
			 telemarketing act or practice, the sending of any mobile service commercial
			 message to a telephone number that is—
					(A)assigned to a
			 commercial mobile service; and
					(B)listed on the
			 do-not-call registry.
					(b)DefinitionsAs
			 used in this section—
				(1)the term
			 mobile service commercial message has the same meaning given
			 such term in section 14(d) of the CAN–SPAM Act of 2003 (15 U.S.C. 7712(d));
			 and
				(2)the term
			 commercial mobile service has the same meaning given such term
			 in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
				
